Per curiam.
The action is for damage from negligence. It is a delicate matter in this class of cases to grant an order of examination that will cover all the issues. If such an order should be granted in all cases, there would be great and unnecessary consumption of time and probably hardship to plaintiff. There should be a modification of the order appealed from, by which the examination should be confined to questions as to the time when and the place where the alleged accident occurred, and as to his residence at the time of the accident.
The order appealed from is modified. in the respects indicated, and as modified is affirmed, without costs.
Sedgwick, Ch. J., and McAdam, J., concur.